Citation Nr: 0912527	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a bilateral hearing 
loss disability currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased a disability rating 
for service-connected hearing loss, from 10 percent to 20 
percent, effective from September 28, 2006, the date that the 
increased rating claim was received.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2007, the Veteran requested a hearing to be held at 
his local RO.  The Veteran, through his authorized 
representative, withdrew his request in June 2007.  As such, 
the hearing request is deemed withdrawn.  38 C.F.R. § 
20.704(d).

In October 2008, the Board received additional evidence from 
the Veteran consisting of a private audiogram report.  The 
report was accompanied by a waiver of initial consideration 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider this evidence in the 
first instance in conjunction with the issue on appeal.


FINDING OF FACT

The Veteran's hearing loss disability is manifested by Level 
XI hearing acuity in the right ear and Level III hearing 
acuity in the left ear.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
bilateral hearing loss disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.85, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Veteran received VCAA notice, as it related to his 
increased rating claim, by way of December 2006 
correspondence.  This letter notified him of VA's 
responsibilities in obtaining information to assist in 
completing his claim, and also identified his duties in 
obtaining information and evidence to substantiate the claim.  
The letter also informed the Veteran of the necessity of 
providing evidence demonstrating a worsening or increase in 
severity of his hearing loss disability.  The letter also 
discussed examples and types of medical and lay evidence that 
he could submit to establish entitlement to an increased 
rating.  

In addition, this letter provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.  The Veteran was notified that should an increase 
in disability be found, a disability rating would be 
determined by applying relevant diagnostic codes.  The letter 
did not, however, provide the exact rating criteria necessary 
for entitlement to a higher disability.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007); George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007). 

Here, actual knowledge of what was needed to establish the 
claim (i.e. the specific hearing loss rating criteria) has 
been demonstrated.  In the September 2007 Statement of the 
Accredited Representative and in the March 2009 Appellant 
Brief, the Veteran's representative discussed the specific 
rating criteria necessary for the Veteran to receive a higher 
disability evaluation.  The statements and actions of the 
Veteran's representative demonstrate an awareness of what was 
necessary to substantiate the Veteran's claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

Thus, the Board finds that although there was VCAA 
deficiency, any presumption of prejudice has been rebutted as 
the record shows that this error was not prejudicial to the 
Veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records, and VA and private medical treatment records.  The 
Veteran was also afforded a VA audiological examination.  He 
has not identified any outstanding records for VA to obtain 
that were relevant to the claim and the Board is likewise 
unaware of such.  

The Veteran was last afforded a VA audiological evaluation in 
December 2006, contemporaneous with the March 2007 rating 
decision on appeal.  A claimant is entitled to a new 
examination where there is evidence that the condition has 
materially worsened since the last examination.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Here, the Veteran has not specifically 
asserted, nor does the evidence show, that his hearing loss 
disability has become more severe since the December 2006 
evaluation.  The Board therefore finds that the record 
adequately reveals the current state of the Veteran's 
disability and remanding the case for a VA examination would 
serve no useful purpose and would only result in further 
delay.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995). 


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  

The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  Tables VI and VII as set forth 
in § 4.85(h) are used to calculate the rating to be assigned.  
In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h).  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

In the present appeal, a December 2006 VA audiological 
evaluation revealed the Veteran's puretone thresholds for the 
right ear, in decibels, were: 50 at 1000 Hz, 100 at 2000 Hz, 
105 at 3000 Hz, and 105 at 4000 Hz.  The puretone threshold 
average was 90.  Puretone thresholds for the left ear, in 
decibels, were: 40 at 1000 Hz, 50 at 2000 Hz, 50 at 3000 Hz 
and 55 at 4000 Hz.  The puretone threshold average was 49.

Speech recognition was 0 percent in the right ear and 76 
percent in the left ear. 

Applying the above results to Table VI, a puretone threshold 
average of 90 and speech discrimination of 0 percent, in the 
right ear, equate to level XI hearing for that ear.  A 
puretone threshold average of 49 and speech discrimination of 
76 percent, in the left ear, equate to level III hearing for 
that ear.  Applying these results to Table VII, level XI 
hearing in the right ear (the poorer ear) and level III in 
the left ear (the better ear) results in a 20 percent 
evaluation.

The provisions of 38 C.F.R. § 4.86, which provide an 
alternative means of rating hearing loss if there is evidence 
of exceptional patterns of hearing impairment, are 
inapplicable here based on the objective puretone threshold 
results.  

VA outpatient treatment records dated between February and 
March 2007, show the Veteran was given hearing aids for 
amplification.  Audiological tests were not performed.

A private audiogram report, dated in October 2008, was 
proffered by the Veteran in further support of his claim.  
The report shows that the Veteran reported that his right ear 
hearing loss was still more severe than his left ear hearing 
loss.  The Board, however, notes that the audiogram clinical 
results are invalid for rating purposes.  The report reflects 
that the reliability of the audiogram results was "poor."  
In the comments section, the audiologist wrote that due to 
the [Veteran's] noncompliance and failure to cooperate, 
"true" audiometric thresholds could not be obtained.  The 
audiologist also indicated that the Veteran had been issued 
hearing aids by the VA but would not wear them.  There is no 
further evidence in the record to support an increased 
rating.  
In reaching this determination, the Board does not discount 
the difficulties the Veteran has with his auditory acuity.  
However, the Board has no discretion in this matter and must 
predicate its determination solely on the basis of the 
results of the audiology study of record.  See Lendenmann v. 
Principi, 3 Vet. App.  345 (1992).  Based on the available 
evidence, the criteria for a rating in excess of 20 percent 
for bilateral hearing loss have not been met.  


Extraschedular

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Pursuant to § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

The threshold factor for determining whether or not referral 
for extraschedular consideration is required is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the present appeal, the Veteran's disability is manifested 
by difficulty hearing.  This symptom is contemplated by the 
rating schedule which is based on the ability to understand 
spoken words and hearing acuity at various decibel levels.  
Thus, the rating schedule adequately contemplates the 
Veteran's disability and referral for consideration of an 
extraschedular rating is not warranted.


ORDER

An increased rating for bilateral hearing loss is denied.



____________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


